Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 1 of 32 PageID: 44




                               Exhibit 2
Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 2 of 32 PageID: 45




  Effective Q1 2018
    Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 3 of 32 PageID: 46




2
    Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 4 of 32 PageID: 47




3
    Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 5 of 32 PageID: 48




4
        Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 6 of 32 PageID: 49




−
          •




−
          •




    5
          Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 7 of 32 PageID: 50




2.1




2.2



  1.
             o


             o
             o
                   ▪
  2.
             o

                   ▪


                   ▪
                   ▪




      6
          Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 8 of 32 PageID: 51




2.3




2.4




 -
 -
 -
 -
 -
 -




 -
 -




      7
          Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 9 of 32 PageID: 52




 -
 -
 -
 -
 -
 -




 -
 -




 -
 -
 -
 -
 -
 -




 -
 -




2.5


     −




      8
          Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 10 of 32 PageID: 53




2.6




  −
  −
  −
  −
  −
            •



  −
            •




  A.
  B.

  C.
  D.
  E.



  F.



  G.
  H.




2.7



2.8




      9
       Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 11 of 32 PageID: 54




2.9




2.10


  1.
  2.


  A.



  B.




      10
          Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 12 of 32 PageID: 55




3.1
      •


              •


              •


              •


  •
              •




3.2

      •

  •




  •
  •
      •




              •

                  




                  


      11
    Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 13 of 32 PageID: 56




            

            


            

            
        •
            

            

            




•

        •



12
Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 14 of 32 PageID: 57




         


     •
         

     •

         

     •

         

         

     •
         




13
      Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 15 of 32 PageID: 58




3.3



           a.




           b.




           c.




3.4




           d.




      14
      Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 16 of 32 PageID: 59




3.5




           a.

           b.




                        -

                        -



                      Required MBEP Stock               10            Target # days with MBEP Stock at or above requirement (80% of 90 days) 72
                                                                                                                                                # Days In-
                                                                       Month 1 of Rolling 3-Month Period                                          Month
                            1       2   3   4   5   6   7    8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 Stock Met
           Dealer A             10 10 10 10 10 10 10 10 10 10 10 10 10 10                  8   8   8 10 10 10 10 10 10 10 10 10 10 10 10 10                   27
           Dealer B             6   6   6   8   8 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12                                  25
                                                                                                                                                           # Days In-
                                                                       Month 2 of Rolling 3-Month Period                                                     Month
                            1       2   3   4   5   6   7    8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 Stock Met
           Dealer A             10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10                                     30
           Dealer B             12 12 12 12 12 12 12 12 12 12              9   9   9   9   9   9   9   9   9 12 12 12 12 12 12 12 12 12 12 12                 21
                                                                                                                                                           # Days In-
                                                                       Month 3 of Rolling 3-Month Period                                                     Month
                            1       2   3   4   5   6   7    8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 Stock Met
           Dealer A             10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10                            7   7   7   7   7   7      24
           Dealer B             12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12                      8   8   8   8   8   9   9   9 12 12 12 12          22


                                                                 Total Rolling 3-Month Period Days Achieved
                            1       2   3   4   5   6   7    8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 3-Months
           Dealer A             3   3   3   3   3   3   3    3    3    3   3   3   3   3   2   2   2   3   3   3   3   3   3   3   2   2   2   2   2   2      81        Achieved
           Dealer B             2   2   2   2   2   3   3    3    3    3   2   2   2   2   2   2   2   2   1   2   2   2   2   2   2   2   3   3   3   3      68        Not Achieved




      15
Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 17 of 32 PageID: 60




     c.




16
      Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 18 of 32 PageID: 61




4.1




  •


           a.


           b.



  •


           a.




  •
           a.




  •




      17
      Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 19 of 32 PageID: 62




 •
 •
 •
 •
 •
 •

           o
           o

           o

           o

 •
 •


4.2




               a.




      18
    Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 20 of 32 PageID: 63




            -


            -



            -


            -




•
•
•
•
•




    19
    Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 21 of 32 PageID: 64




           ▪
           ▪




•




•



•




20
       Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 22 of 32 PageID: 65




5.1



  1.




  2.



           a.



           b.




5.2



5.3




      21
      Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 23 of 32 PageID: 66




6.1




6.2




6.3




      22
          Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 24 of 32 PageID: 67




6.5




6.6




      •
      •
      •
      •
      •
      •
      •
      •
      •
      •




  1.

      23
     Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 25 of 32 PageID: 68




      A.



      B.


      C.



      D.




2.
      A.
      B.
      C.




24
       Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 26 of 32 PageID: 69




      1.
           A.

           B.


  2.
           D.
  3.
           E.




6.7




      25
       Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 27 of 32 PageID: 70




  A.

  B.
  C.


  D.


6.8




      26
      Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 28 of 32 PageID: 71




           A.


           B.



           C.




           D.


6.9




      27
Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 29 of 32 PageID: 72
       Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 30 of 32 PageID: 73




6.10




 •
       •
       •
       •

 •
       •
       •
       •
       •
       •
Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 31 of 32 PageID: 74




•


•

•

•
Case 3:18-cv-14563-BRM-TJB Document 7-3 Filed 11/08/18 Page 32 of 32 PageID: 75




•


•
•

•
